Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Soloway on March 22, 2022.

The application has been amended as follows: 
in line 16 of p. 22 of Specification, delete “420” and insert --422--;
in line 6 of Claim 1, delete “wearer” and insert --wearer--;
in line 1 of  Claims 5-9, insert --face mask, respirator, or face shield-- before “device”;
in line 2 of Claim 9, delete “or suction apparatus”;
in line 1 of Claims 10-12, insert --(Cancelled)--.

Drawings
The following changes to the drawings have been indicated by the examiner: in Figure 9, insert “462” for the radiant far UV-C radiation rays being emitted from the light sources 480.  In order to avoid abandonment of the application, applicant must make the above drawing change.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see examiner’s statement of reasons for allowance in paragraph 3 on p. 3 of Notice of Allowance mailed 10/27/2021 in the parent application 17/169,253. As discussed therein, Babcock (11000624) does not specifically teach that that “the UV-C light of wavelength between 207-222 nm [is directed] directly onto skin, nasal passage, and/or oropharynx and ocular areas of the wearer”. While prior art such as Tung (20210290793) teaches a method comprising steps of providing a face mask, respirator, or face shield device (80; 160; 210; 290) containing one or more light sources (10, 30; 90, 110; 170, 190; 230, 250) manufactured or attenuated to emit only far UV-C light of wavelength of between 207-222 nm (see entire document, particularly p. 5 [0053])), placing the face mask, respirator, or face shield device (80; 160; 210; 290) on the head of a wearer to provide barrier protection to respiratory pathogens (see entire document, particularly Figures 2, 4, and 12, pp. 2-3 [0032]-[0037]), activating the one or more light sources (10, 30; 90, 110; 170, 190; 230, 250), and directing the UV-C light of wavelength of between 207-222 nm directly onto an exterior of the face mask, respirator, or face shield device (80; 160; 210; 290) (see entire document, particularly Figures 1-4, 6, and 8-12, pp. 2-3 [0032]-[0037], p. 4 [0043], p. 5 [0053], p. 7 [0098] and [0101]), Tung (’793) does not specifically teach that the UV-C light of wavelength of between 207-222 nm is directed into an interior of the face mask, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799